Exhibit 99.1 ESCO ENERGY SERVICES COMPANY FINANCIAL STATEMENTS YEARS ENDED December 31, 2013 and 2012 1 ESCO Energy Services Company Page Index to Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm 3 Balance Sheets as of December 31, 2013 and 2012 4 Statements of Operations for the Years Ended December 31, 2013 and 2012 5 Statements of Changes in Stockholder’s Equity (Deficit) for the Years Ended December 31, 2013 and 2012 6 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 7 Notes to Financial Statements 8 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholder Esco Energy Services Company Lennox, MA We have audited the accompanying balance sheets of Esco Energy Services Company (the “Company”) as of December 31, 2013 and 2012 and the related statements of operations, changes in stockholder’s equity and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Esco Energy Services Company as of December 31, 2013 and 2012 and the results ofits operations andits cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas January 2, 2015 3 ESCO ENERGY SERVICES COMPANY Balance Sheets December 31, 2013 and 2012 ASSETS Current assets: Cash and cash equivalents $ $ Contracts receivable Costs and estimated earnings in excess of billings on uncompleted contracts Materials and supplies Prepaid expenses and other current assets Total current assets Non-current portion of contracts receivable - Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Deferred contract revenue - Line of credit Current portion of long-term debt Due to stockholder - Income taxes payable Total current liabilities Long-term debt, net of current portion Total liabilities Commitments and contingencies - - Stockholder's equity (deficit): Common stock, $0.00 par value. 200,000 shares authorized; 199 and 199 shares issued and outstanding as of December 31, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholder's equity (deficit) ) Total liabilities and stockholder's equity (deficit) $ $ The accompanying notes are an integral part of the financial statements. 4 ESCO ENERGY SERVICES COMPANY Statements of Operations For the Years Ended December 31, 2013 and 2012 Revenue $ $ Cost of revenue Gross margin Operating expenses: Depreciation and amortization Selling and marketing General and administrative Professional fees Total operating expenses Income (loss) from operations ) Other income (expense) Interest expense, net ) ) Total other income (expense) ) ) Income (loss) before income taxes ) Provision for income taxes (benefit) ) Net income (loss) $ $ ) Basic and diluted earnings (loss) per common share $ $ ) Weighted-average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of the financial statements. 5 ESCO ENERGY SERVICES COMPANY Statements of Changes in Stockholder’s Equity (Deficit) For the Years Ended December 31, 2013 and 2012 Additional Total Common Stock Paid-in Accumulated Stockholder's Shares Value Capital Deficit Equity (Deficit) Balance, December 31, 2011 $ $ $ ) $ Contributions from stockholder - - - Distributions to stockholder - - - ) ) Net loss - - - ) ) Balance, December 31, 2012 ) ) Write off of loan from stockholder - - - Distributions to stockholder - - - ) ) Net income - - - Balance, December 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of the financial statements. 6 ESCO ENERGY SERVICES COMPANY Statements of Cash Flows For the Years Ended December 31, 2013 and 2012 Cash flows from operating activities of continuing operations: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Bad debt expense - Changes in operating assets and liabilities: Contracts receivable ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Materials and supplies ) ) Prepaid expenses and other current assets ) Deposits ) Accounts payable and accrued liabilities ) Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue - Income taxes payable ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from line of credit Proceeds from stockholder contribution - Distributions made to stockholder ) ) Repayments of line of credit ) ) Repayments of long-term debt ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $
